Citation Nr: 1640600	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to January 4, 2011, and in excess of 50 percent thereafter, for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  His decorations include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for PTSD and evaluated the condition as 10 percent disabling, effective January 14, 2008.  The Veteran filed a notice of disagreement dated in April 2009, and the RO issued a statement of the case dated in March 2011.  The Veteran submitted his substantive appeal in April 2011.  In December 2015, the RO increased the evaluation of service-connected PTSD to 50 percent disabling, effective January 4, 2011.  

In June 2016, the Veteran and his spouse, accompanied by the Veteran's representative, testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the Veteran's claims file. 

Additionally, as the record suggests and the Veteran asserts that he is unable to  work due to his service-connected PTSD, the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to PTSD, regardless of any prior denial of a claim for TDIU, because the issue of TDIU is part and parcel of this claim for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration.  In April and October 2008, the RO requested records related to this award.  The Social Security Administration responded in October 2008 stating that the request had been forwarded to the SSA OCO ODO Special Workgroup.  An additional response indicated that the requested folder was in OCO.  No follow-up to this response was made.  In January 2009, the Veteran forwarded a letter dated that month to the RO that reported that that Social Security Administration was unable to locate his original disability folder, that it appears to have been lost, and that they would be unable to provide a copy of the original award letter.  The Social Security Administration reported that the Veteran's condition began on 10/30/1983 and was based on a finding of Schizophrenic, Paranoid, and Other Functional Psychotic Disorders.  

Based on the foregoing, the Board finds that this matter should be remanded and that follow up to the October 2008 response from the Social Security Administration should be obtained.  While the January 2009 letter to the Veteran indicates that the original folder and award letter pertaining to the Veteran's Social Security Administration disability benefits are unavailable, a separate response from the Social Security Administration to VA indicated that there may be a folder related to the Veteran's award at OCO.  As no response from the referral to OCO was received, and as there is yet a possibility that records exist that are related to the claim, additional follow up with the SSA OCO ODO Special Workgroup should be sought.  

This matter should therefore be remanded and records related to the Veteran Social Security Administration disability award, to the extent available, should be associated with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2) (2015) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  See also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) ("relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim.").  

With respect to the claim for individual unemployability due to PTSD, because the determination as to the claim for a higher initial rating for PTSD may potentially impact the issue of individual unemployability, the Veteran's TDIU claim is inextricably intertwined with this claim and should be remanded pending its disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA OCO ODO Special Workgroup complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing, consistent with 38 C.F.R. § 3.159(e).

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




